Citation Nr: 0913785	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of the feet.

2.  Entitlement to service connection for hip arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1951 
through March 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Veteran's claims file was 
subsequently transferred to the Louisville, Kentucky RO.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran submitted an April 2007 statement noting that he 
wished to withdraw his request for a video hearing before a 
member of the Board of Veterans' Appeals.  Accordingly, the 
Board considers the Veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2008).
  
Procedurally, the Board notes that by way of a June 2002 
rating decision, the Detroit, Michigan RO denied service 
connection for cold injury residuals of the feet, and service 
connection for arthritis of the hip.  In October 2002, 
although not entirely clear regarding his intent, the 
Veteran's representative submitted a statement regarding the 
issues of service connection for arthritis in the hip and 
bilateral foot problem (cold weather, Korea service).  In 
this case, although the Veteran did not specifically disagree 
with the June 2002 rating decision, the Board will liberally 
construe his representative's October 2002 statement as a 
notice of disagreement (NOD) as to the June 2002 rating 
decision.  The Board finds that the Veteran is not prejudiced 
by the Board's adjudication of his claim on the merits as 
opposed to a claim regarding whether new and material 
evidence had been submitted because in a May 2006 statement 
of the case (SOC) the RO addressed the Veteran's claim of 
service connection for cold injury residuals and bilateral 
hip arthritis in the context of a claim for service 
connection on the merits, instead of a claim to reopen based 
on new and material evidence.  As such, because the RO 
adjudicated the Veteran's service connection claims on the 
merits in the first instance, the Board finds that the 
Veteran is not prejudiced by the Board's consideration of his 
claim on the merits.

(Consideration of the appellant's claim for service 
connection for arthritis of the hip is deferred pending 
completion of the development sought in the remand that 
follows the decision below.) 


FINDING OF FACT

The record contains no evidence of currently diagnosed cold 
injury residuals of the feet.


CONCLUSION OF LAW

The Veteran does not have cold injury residuals of the feet 
that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304. (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002 and August 2006.  The Board notes that the August 2006 
letter was sent subsequent to the initial unfavorable agency 
decision.  However, the Board finds that any timing defect 
with regard to VCAA notice was harmless error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In this regard, the notice provided 
to the Veteran by the August 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  In summary, although the Court has held in 
Mayfield, supra, that post-decisional documents are 
inappropriate vehicles with which to provide notice, the RO 
in this case provided VCAA-compliant notice which was 
followed by a meaningful opportunity to respond.  The Board 
concludes that during the administrative appeal process the 
veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)
 
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
secured a VA examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

II. Background

The Veteran contends that his current problems involving poor 
circulation and numbness of his feet are related to the cold 
weather he experienced while stationed in Korea serving as a 
combat medic in sub zero temperatures from May 1952 through 
March 1953.

Initially, the Board notes that although the Veteran's DD 
Form 214 shows that he served in Korea as a medical aid with 
the Medical Company 14th Infantry regiment, the Veteran's 
service treatment records (STRs), are completely absent of 
any treatment, complaints, or diagnosis of a cold weather 
injury to the feet and the Veteran's March 1953 discharge 
examination revealed a normal clinical evaluation for the 
Veteran's feet.

In May 2002, the Veteran was afforded a VA examination to 
evaluate possible cold injury residuals.  At this 
examination, the Veteran noted that in 1951 while stationed 
in Korea, he had frostbite of his feet and since that time he 
has experienced problems with his feet.  He stated that he 
felt numb from the ankles down, noting that his feet were 
always cold, and his circulation was not proper.  The 
examiner noted that the Veteran was not receiving treatment 
for his feet and had not taken any non-medical measures such 
as moving to a warmer climate or wearing multiple pairs of 
socks.  On examination, the examiner noted that the skin on 
his feet was normal in color, his feet were dry to touch, and 
there was no edema or muscle atrophy.  The examiner noted 
that there was no evidence of fungus or other infection and 
stated that the Veteran had no scars on his feet.  There was 
no weakness or atrophy of his feet and the range of motion 
was full and painless.  

X-rays taken at the time of the examination were negative for 
sequelae of a frostbite injury (in part because no trophic 
changes or acro-osteolysis were found), and although the 
examiner diagnosed the Veteran with cold sensitization, and 
diabetic neuropathy, he did not attribute the cold 
sensitization to a cold injury, and stated that the Veteran's 
neuropathy was not likely a result of a frostbite injury.  A 
May 2002 Nerve Conduction study revealed moderately severe 
sensorimotor peripheral polyneuropathy consistent with a 
history of diabetes mellitus, and R.W., M.D. noted that this 
would not be a typical pattern for someone with only a 
history of frostbite.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of current cold injury 
residuals of the feet.  The May 2002 VA examiner, C.S., M.D. 
found no evidence of infection, fungus or scars on the 
Veteran's feet and stated that x-rays were negative for 
sequelae of a frostbite injury, noting that x-rays of the 
feet revealed no trophic changes or acro-osteolysis to 
suggest a cold related injury.  Dr. S. diagnosed the Veteran 
with diabetic neuropathy, stating that it was not likely the 
result of a frostbite injury.  Further, although nerve 
conduction studies revealed moderately severe sensorimotor 
peripheral polyneuropathy, this was attributed to the 
Veteran's currently diagnosed diabetes mellitus, and Dr. W. 
noted that it was not a typical pattern for someone with a 
history of frostbite.   Therefore, with no evidence of a 
current disability involving cold injury residuals of the 
feet, the disability for which the Veteran seeks service 
connection, the analysis ends.  In other words, absent a 
showing of cold injury residuals of the feet, to which the 
Veteran's complaints involving his feet can be traced, 
service connection is not warranted.

The Board notes that the Veteran, as a lay person, can 
testify as to what he experiences, but is not competent to 
testify that his current symptoms involving numbness and poor 
circulation in his feet were caused by cold weather trauma 
during military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  In this case, the Veteran's separation 
examination revealed a normal clinical evaluation for his 
feet and did not identify any symptoms or complaints related 
to a cold injury residual.  In addition, the current VA 
examination revealed no evidence of a cold injury residual, 
and the examiner attributed the Veteran's symptoms of 
neuropathy to diabetes rather than a cold injury residual.  
Therefore, the veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for cold injury residuals of the feet.  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303.
ORDER

Service connection for cold injury residuals of the feet is 
denied.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

In this regard, the Board notes that in May 2003, the Veteran 
submitted an Authorization and Consent to Release information 
to VA, which stated that the Veteran was seen by W.P., M.D. 
in May 2003 for his hip disability, (the Veteran provided a 
phone number), and noted that surgery was scheduled for May 
29, 2003.  In February 2004, the Veteran submitted another 
Authorization and Consent to Release information form noting 
treatment by R.E.H., M.D. for his hip from July 2002 to the 
present, and provided an address for Dr. H. in London, 
Kentucky.  He also noted that he underwent hip surgery at the 
Mary Mount Hospital, and provided the address of the 
hospital.  Additionally, in a March 2004 notice of 
disagreement (NOD), the Veteran noted that he had his left 
hip replaced in July 2003 at the Mary Mount Hospital, and a 
June 2003 VA muscles examination noted that although there 
were no records related to the Veteran at the Lexington VA 
medical center (VAMC), he was followed in the community.

While the record contains the Veteran's statements and 
medical release forms indicating that he had been treated by 
private physicians for a hip disability, specifically, Dr. H. 
from July 2002 to the present, Dr. P. in May 2003, and at 
Mary Mount Hospital in July 2003 for hip surgery, the record 
does not indicate that the RO made any effort to obtain 
records from these private sources.

Here, it is clear that the Veteran provided VA with enough 
information to identify and locate his private medical 
records as he included the names and addresses of the 
physicians holding the records, the approximate time frame 
covered by the records, and the condition for which treatment 
was provided-the hips.  See 38 C.F.R. § 3.159(c)(1) (2008).

Consequently, the Board finds that a remand is required to 
attempt to obtain private treatment records which could help 
the Veteran substantiate his claim for service connection for 
hip arthritis.  This is so because there is a chance that the 
records could contain information relevant to the current 
appeal, specifically, medical evidence showing a currently 
diagnosed hip disability and its relationship to service. 

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
on appeal.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  Specifically, 
an attempt should be made to obtain hip 
related records from Mary Mount Hospital, 
and private physicians, W.P., M.D., and 
R.E.H., M.D.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the Veteran, it should 
inform the Veteran and his representative 
in accordance with 38 C.F.R. § 3.159(e), 
and ask them to provide copies of any 
additional medical records in their 
possession.

2.  The AOJ should consider whether the 
newly received evidence includes any 
information that differs from the 
evidence already of record, such as 
whether the evidence diagnoses the 
Veteran with a current hip disability 
and/or suggests a potential relationship 
between his current disability and 
military service, and if so, the AOJ 
should schedule the Veteran for an 
appropriate examination to obtain an 
opinion regarding the probabilities that 
any currently diagnosed hip disability 
can be attributed to the Veteran's period 
of active military service.  The claims 
file should be made available to the 
examiner and it should be noted in the 
report.  The AOJ should thereafter 
consider the issue on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



                   
____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


